Citation Nr: 1619734	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-05 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for service-connected closed head injury residuals, post concussion syndrome.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from May 1984 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In July 2012, she testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

In December 2013, the Board remanded this claim for further development, and the matter has again been returned to the Board for appellate consideration.


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected closed head injury residuals, post concussion syndrome, has been manifested by headaches and subjective complaints of mild impairment of memory.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected closed head injury residuals, post concussion syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.124, 4.124a, Diagnostic Code (DC) 8045 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in a November 2008 letter to the Veteran.     

The duty to assist has also been met.  The Veteran's claims file contains his service treatment records, military service records, as well as post-service medical treatment records, Social Security Administration (SSA) records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Further, the Veteran was afforded multiple VA examinations, most recently in January 2014, to assess the severity of her service-connected closed head injury residuals, post concussion syndrome which are adequate to adjudicate his claim.

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that has not yet been obtained which would be needed for a fair adjudication of the claim.  The Board finds that VA has substantially complied with the notice and assistance requirements.  The Veteran is not prejudiced by a decision on his claim at this time.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2.  

Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus is on the state of the disability from one year immediately preceding the filing of the increased-rating claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

A 10 percent rating under 38 C.F.R. § 4.124a, DC 8045, has been in effect since the date service connection was established.  The Veteran's increased-rating application was received on October 24, 2008.  Thus, the appeal period begins one year prior - meaning as of October 24, 2007.  Relevant evidence during this appeal period includes VA treatment records, including the reports of multiple VA examinations, and statements from the Veteran.

Diagnostic Code 8045 provides for the evaluation of residuals of traumatic brain injury (TBI).  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  Diagnostic Code 8045 requires that any residual having a distinct diagnosis that may be evaluated under another diagnostic code must be separately evaluated under that diagnostic code.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, DC 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. must be considered.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id.

"Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In March 2008, the Veteran was afforded a VA brain and spinal cord examination.  The examination report noted the Veteran had a history of headaches that occurred at least weekly but not daily and last one to two days.  The headache symptoms were characterized as symptoms in which ordinary activities are not possible.  There is also a history of memory loss or other cognitive problems that was described as "occasional for short term."  MRI imaging showed a normal pre- and post-contrast MRI of the brain.  The examination report noted a diagnosis of status post head injuries.  The examiner noted that the Veteran had many disabilities that were not related to her head injuries.  Namely, the examiner stated the Veteran had significant mental health problems.  However, the mental health disability was not the result of her head injury and post-concussive syndrome.  The examiner stated there were no residuals other than scars on the face and head.  The VA examiner also stated there was no neurological deficit.

In February 2009, the Veteran underwent a VA TBI examination.  The Veteran reported experiencing memory problems and headaches.  A mental status exam noted diagnoses of dysthymic disorder, a history of bipolar II disorder, and alcohol dependence in full sustained remission.  The examination report noted the Veteran had been evaluated for a disability determination for Social Security benefits.  The examination report noted that the Veteran obtained Wechsler Memory Scale III scores predominantly in the high average range.  She had superior abilities in auditory delayed memory and average abilities in visual immediate memory.  Intellectual functioning was in the average range across the board except for working memory, which was high average.  Testing also indicated the Veteran had a tendency to significantly exaggerate her symptoms.

Upon examination, the Veteran was noted to have a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration or executive functions, but without objective evidence on testing.  Her judgment was found to be normal, and her social interaction was routinely appropriate.  She was diagnosed with a remote history of closed head injury without cognitive impairment residuals, and mild post-traumatic headache.  The examiner also noted a diagnosis of chronic, intermittent positional dizziness that was unrelated to the closed head injury.

In January 2014, the Veteran was afforded another VA examination where she was noted to have a traumatic brain injury.  She was noted to have a complaint of mild memory loss, attention, concentration or executive functions, but without objective evidence on testing.  Her judgment was found to be normal, her social interaction was routinely appropriate and she was always oriented to person, time, place and situation.  The Veteran reported headaches and moods that disrupted her occupational functioning.  The VA examiner noted no neurobehavioral effects, and the Veteran was able to communicate by spoken and written language.  The Veteran showed normal muscle strength in all four extremities and had a normal neurological examination with no sensory or motor deficit.

The Veteran was diagnosed with post-traumatic headaches, including migraine headaches.  The VA examiner noted the Veteran's complaints of daily headaches that last for approximately 20 minutes per day.  The headaches are sharp with a pain level of 6/10.  None of the headaches are incapacitating, and only recently has the Veteran noticed some nausea symptoms with the headaches.  The Veteran took Motrin or Tylenol to relieve her headache symptoms.  The examiner noted that the Veteran did not have characteristic prostrating attacks of migraine headache pain or prostrating attacks of non-migraine headache pain.  The VA examiner stated the Veteran's headache condition did not impact her ability to work.

The VA examiner concluded it was less likely than not (less than 50/50 probability) that the residuals of the Veteran's service-connected closed head injury have resulted in neurobehavioral effects which interfere with workplace and social interaction.  The VA examiner stated that any neurobehavioral complaints are most likely due to the Veteran's mental condition, diagnosed as dysthymic disorder and borderline personality disorder, both of which are likely to present clinically with memory and concentration complaints.  The VA examiner stated there was no objective evidence in the Veteran's medical records to substantiate the Veteran's claim of cognitive impairment from a closed head injury.

Based upon the foregoing, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected closed head injury residuals, post concussion syndrome.  Throughout the period on appeal, the Veteran's disability has been manifested by headaches and subjective complaints of mild impairment of memory.  The Veteran's disability is shown by the competent and probative evidence to be manifested by no worse than Level 1impairment of cognitive and emotional/behavioral function for the criteria for a 10 percent disability rating, and no higher.  38 C.F.R. § 4.124a, DC 8045.  At no point during the applicable rating period have the criteria for ratings higher than those discussed above been met or approximated.

The Board has also considered whether any other diagnostic codes would be appropriate to evaluate the Veteran's disability.  The Veteran has been distinctly diagnosed with migraine headaches.  Migraine and tension headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  The regulations do not define prostrating.  However, Dorland's Illustrated Medical Dictionary defines prostration as extreme exhaustion or powerlessness.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1554 (32nd ed. 2012).

The Board finds that throughout the entire period on appeal, the Veteran's headaches have been manifested by noncompensable symptoms.  Specifically, her headaches have been found to be non-prostrating in nature.  Thus, a compensable rating is not warranted.  While the Veteran is indeed competent to report experiencing headaches with pain, the evidence simply does not show that a separate compensable rating is warranted at this time.  

Extraschedular Consideration

The Board has also considered whether the evaluation of the Veteran's service-connected closed head injury residuals should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's residuals and the relevant rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The Veteran's closed head injury residuals are manifested mainly by subjective reports of poor memory and concentration, with normal neuropsychological assessments.  The Veteran has not reported any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular rating.  38 C.F.R. § 4.124a.  As such, referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent for service-connected closed head injury residuals, post concussion syndrome, is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


